Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 1 of 7 PageID #: 628




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION

 UNITED STATES OF AMERICA                     §
                                              §
 v.                                           § CRIMINAL NO. 1:21-CR-25-1
                                              §
 MIGUEL ANGEL COBOS (1)                       § JUDGE GIBLIN


      RESPONSE TO DEFENDANT’S OPPOSED MOTION TO REOPEN DETENTION
                               HEARING


 TO THE HONORABLE JUDGE OF SAID COURT:

         The United States of America, by and through its United States Attorney for the

 Eastern District of Texas moves this court to deny the defendant’s Opposed Motion to

 Reopen Detention Hearing and would show the Court the following:

                                        I.   FACTS

         On March 3, 2021, the defendant was charged in Count One of a two-count

 indictment along with ten co-defendants. Count One alleged that the defendant and his co-

 defendants conspired to possess with intent to distribute controlled substances, to wit; 50

 grams or more of "actual" methamphetamine and five kilograms or more of a mixture or

 substance containing a detectable amount of cocaine HCL, in violation of 21 U.S.C. § 846.

 The defendant was arrested on this charge on April 21, 2021 and appeared before United

 States Magistrate Judge Keith F. Giblin the same day. On April 27, 2021, the defendant

 appeared again before Judge Giblin and was arraigned. A detention hearing was set for
 Response to Opposed Motion to Reopen Detention Hearing – Page 1
Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 2 of 7 PageID #: 629




 May 6, 2021. On May 6, 2021, a detention hearing was held. The court granted the

 government’s motion to detain Cobos. On May 11, 2021, the defendant filed an opposed

 motion to reopen detention hearing.

                II. DETENTION EVIDENCE PRESENTED BY GOVERNMENT

        During the detention hearing, the government presented sufficient evidence through

 the Grand Jury indictment, a pre-trial services report prepared by the Probation

 Department, and testimony from a law enforcement agent familiar with the facts of the

 investigation, to satisfy the presumption that Cobos should be detained pending trial. The

 presumption for detention is applied based upon Cobos being charged with an offense for

 which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C. '

 801, et. seq pursuant to 18 U.S.C. ' 3142(e)(3)(A). In cases where a Grand Jury has

 returned an indictment, probable cause is established. United States v. Valenzuela-Verdigo,

 815 F.2d 1011, 1012 (5th Cir. 1987). In this particular case, Cobos is charged in a large

 methamphetamine and cocaine trafficking conspiracy involving at least ten co-

 conspirators. He faces a minimum mandatory term of imprisonment of 10 years to a term

 of Life. He additionally faces a fine up to $10,000,000. Therefore, subject to rebuttal by

 the defendant, it shall be presumed that no condition or combination of conditions will

 reasonably assure that the appearance of the person as required and the safety of the

 community.

       The Court heard substantial evidence to support the government's position that

 Response to Opposed Motion to Reopen Detention Hearing – Page 2
Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 3 of 7 PageID #: 630




 Cobos is a continuing danger to the communityand/or poses a risk of flight. Evidence was

 presented that Cobos admits to being a daily user of cannabinoids up until the time of his

 arrest on April 21, 2021. The government presented testimony regarding Cobos’s actions

 related to the drug conspiracy both during and after the indictment in this case. The

 testimony presented during the detention hearing showed that Cobos was involved in the

 distribution of multiple kilograms of methamphetamine and cocaine during the course of

 the conspiracy. The testimony also showed that Cobos had a leadership position in this

 conspiracy in that he led and directed co-conspirators within the conspiracy to traffic illegal

 narcotics. The law enforcement agent further testified that during the investigation of this

 conspiracy, Cobos was intercepted on Title III phone calls and claimed to have shot three

 (3) people and discussed robbing other drug dealers.

        Additional evidence was also presented at the detention hearing that Cobos has

 continued his criminal activity and narcotic trafficking since his indictment in this case, as

 shown by evidence gathered at his house at the time of his arrest on April 21, 2021 and

 during his confinement since that time.       Evidence was presented that during Cobos’s

 arrest on April 21, 2021, a stolen AR-15 style rifle was found in his home and was within

 close proximity of a distributable amount of methamphetamine. The stolen firearm was

 loaded with a loaded 30-round extended magazine and a round was chambered in the

 firearm.

        Cocaine and marihuana were also found in other areas of the home in close

 Response to Opposed Motion to Reopen Detention Hearing – Page 3
Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 4 of 7 PageID #: 631




 proximity to firearms. In the common area of the home, which Cobos shared with indicted

 co-conspirator, Javier Fernando Hernandez, marhjuana and items used to package

 marijuana for distribution were found. Evidence also showed that law enforcement located

 five (5) additional firearms throughout the home and vehicles at the home, all of which

 were in close proximity to narcotics and readily accessible to the occupants of the home.

 One of those firearms was located directly above Cobos’s bed. The law enforcement agent

 testified that the possession of a firearm in furtherance of a drug trafficking crime is a

 federal offense. Additionally, more than thirty thousand dollars ($30,000) in United States

 currency was found hidden inside of a wall in the home. Body armor and three (3) stolen

 All-Terrain Vehicles were also found in the home and garage.

        Evidence was also presented that since Cobos’s arrest and confinement on April 21,

 2021, he has continued to direct drug trafficking activities. During a recorded jail phone

 call after his arrest, Cobos was heard directing his girlfriend to retrieve additional hidden

 narcotics that law enforcement had not seized during the search of the home and directing

 her to deliver those narcotics to another person.

                   III. DETENTION EVIDENCE PRESENTED BY DEFENSE

        Cobos elected to present testimony of a possible third-party custodian as the only

 evidence to rebut the government’s presumption of detention. The testimony did not

 provide sufficient evidence to rebut the presumption that Cobos was a flight risk or posed

 a continued danger to the community. Based upon these facts, the Court ordered Cobos

 Response to Opposed Motion to Reopen Detention Hearing – Page 4
Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 5 of 7 PageID #: 632




 detained pending trial in this case.

        As addressed in other Fifth Circuit precedent, the introduction of relevant evidence

 by the defendant does not eliminate the presumption for detention. Instead the “rebutted”

 presumption remains a factor to be considered in the case. United States v. Fornia, 769

 F.2d 243, 251 (5th Cir. 1985). Thus, even when the presumption for detention is rebutted,

 this does not automatically award the defendant=s release. Furthermore, Congress has

 determined that drug offenders pose a special risk of flight and dangerousness. United

 States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992). This Court should consider Cobos=s

 role in the large-scale drug conspiracy in considering that he poses a special risk of flight

 and dangerousness as the Fifth Circuit acknowledged in Reuben.

                  III. EVIDENCE TO REOPEN DETENTION HEARING

       Under the Bail Reform Act a hearing may be reopened at any time before trial “if

 the judicial officer finds that information exists that was not known to the movant at the

 time of the hearing and that has a material bearing on the issue [of risk of flight or

 dangerousness]. 18 U.S. C. § 3142(f) (emphasis added).

       Here the movant/Defendant seeks to reopen the detention hearing in order for the

 Court to consider “new evidence” to contextualize the events surrounding one (1) of the

 three (3) individuals Cobos bragged about shooting. Specifically, Cobos seeks to present

 evidence that one (1) of the three (3) shootings was self-defense. However, because Cobos

 reported this incident to the police and provided statements to the police at the time it

 Response to Opposed Motion to Reopen Detention Hearing – Page 5
Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 6 of 7 PageID #: 633




 occurred in 2015, Cobos had to know of the existence of this information at the time of the

 detention hearing in May, 2021. As shown through Cobos’s own exhibits to his current

 motion, it is clear that Cobos knew the information he seeks to present existed since 2015.

 Included in the defendant’s motion to reopen is Exhibit 1, a summation of the events

 surrounding one of the shootings from the Harris County District Attorney’s Office. Within

 Exhibit 1 Cobos is described as the complainant and statements made by Cobos to law

 enforcement officers are referred to within Exhibit 1.

        Furthermore, this “new evidence” cannot be categorized as having a material

 bearing on the issue of dangerousness to the community and/or risk of flight.. The

 information only seeks to “contextualize” one (1) of the three (3) individuals Cobos

 bragged about shooting. It also fails to negate or contextualize the two (2) other shootings,

 the planning of other robberies of additional drug dealers, the large amount of narcotics

 Cobos led and directed the distribution of during the conspiracy, the weapons and body

 armor found in Cobos’s home at the time of arrest, the stolen items found at the time of

 arrest, the narcotics and money found at the time of arrest, or Cobos’s continues narcotics

 trafficking both after indictment and while in custody under this indictment. For these

 reasons, the Opposed Motion to Reopen Detention Hearing should be denied.

                                     IV CONCLUSION.

        It is the government's position, that Cobos has failed to show that the information

 that he now intends to admit from 2015 to rebut the presumption of detention was not

 Response to Opposed Motion to Reopen Detention Hearing – Page 6
Case 1:21-cr-00025-MAC-ZJH Document 144 Filed 05/20/21 Page 7 of 7 PageID #: 634




 known to him prior to the detention hearing on May 7, 2021.     Additionally, Cobos also

 fails to show that this particular “new evidence” has a material bearing on the issue of his

 continued dangerousness to the community and/ or his flight risk because it only

 addresses one of his many acts which determined his dangerousness/flight risk.

        WHEREFORE, the government requests the Court to deny the defendant’s

 opposed motion to reopen detention hearing.

                                           Respectfully submitted,

                                           NICHOLAS J. GANJEI
                                           ACTING UNITED STATES ATTORNEY

                                           /s/ Michelle S. Englade
                                           Michelle S. Englade
                                           ASSISTANT U.S. ATTORNEY
                                           550 Fannin, Suite 1250
                                           Beaumont, Texas 77701
                                           Phone 409-839-2538
                                           Texas Bar No.06619650
                                           Michelle.englade@usdoj.gov




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of this Response was provided via electronic filing to
 attorney for defendant, Norman Silverman, on May 20, 2021.


                                           /s/ Michelle S. Englade
                                           Michelle S. Englade
                                           ASSISTANT U.S. ATTORNEY


 Response to Opposed Motion to Reopen Detention Hearing – Page 7
